Citation Nr: 9913179	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-14 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for left ankle injury 
residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision of June 1994 from the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a decision rendered in May 
1997, the Board, inter alia, remanded the issue of service 
connection for left ankle injury 

residuals.  The claim was thereafter returned to the Board 
which, in May 1998, again remanded this issue.  The claim is 
once again before the Board for appellate review.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Evidence clearly and unmistakably demonstrates that the 
veteran had incurred a left ankle injury prior to his 
entrance into active service; the presumption of soundness is 
accordingly rebutted.

3.  Current left ankle impairment is not deemed to represent 
inservice aggravation of a preservice left ankle injury.


CONCLUSION OF LAW

Left ankle injury disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 1991); 38 C.F.R. § 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  He has not alleged 
that any records of probative value that may be obtained, and 
which have not already been requested or otherwise associated 
with 

his claims folder, are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The veteran contends, essentially, that he currently has left 
ankle impairment that is due to his active service, and in 
particular represents residuals of an inservice left ankle 
injury.  After a review of the record, however, the Board 
finds that his contentions are not supported by the evidence, 
and that his claim fails.

The report of the veteran's "induction re-examination," 
conducted in November 1963, shows that the feet and lower 
extremities were clinically evaluated as normal.  However, a 
report of medical history prepared in May 1963 specifically 
shows a history of left ankle fracture in 1959.  Likewise, a 
report of medical treatment dated in October 1965 cites a 
history of a left ankle fracture in 1959, with "[complaints 
of] pain beneath malleoli since," although this record also 
indicates that the veteran apparently reported at that time 
that his 1959 left ankle fracture "healed [without] 
complications."  A similar history is noted on the report of 
an October 1965 vascular surgery consultation, while a 
radiographic report dated in October 1965 shows "an osseous 
fragment lying beneath the lateral malleolus probably 
secondary to the above mentioned trauma several years ago."  

In brief, although the veteran's left ankle was apparently 
noted to be in sound condition when examined in conjunction 
with his entrance into service, the evidence "clearly and 
unmistakably" demonstrates the presence of a preservice 
disability-namely, a history of a left ankle fracture.  The 
presumption of soundness is accordingly rebutted.  38 C.F.R. 
§ 3.306(b) (1998).  

The question that must therefore be resolved by the Board is 
whether the veteran's left ankle disability, which is shown 
to have pre-existed his service, was aggravated therein.  
Service treatment records dated in October 1965 show 
complaints of left ankle pain and discoloration, with 
diagnoses of arterial thrombosis and traumatic thrombosis of 
distal posterior tibial arteries.  The report of his 
separation examination, also dated in October 1965 (but 
prepared prior to the treatment records 

cited above), indicates the presence of tenderness beneath 
the left lateral and medial malleoli, and a "summary of 
defects and diagnoses" that includes "old fracture [left] 
ankle [with] pain ? etiology."  

The Board, in its prior review of this claim, was unable to 
ascertain whether the veteran's currently manifested left 
ankle vascular impairment could be attributable to inservice 
aggravation of his preservice left ankle injury.  The Board 
accordingly sought additional development of the claim, in 
the form of medical examinations of his left ankle, and in 
particular of his left ankle vascular problems, with the 
specific intention of resolving that question.  

Th Board finds that the question of service connection for 
left ankle fracture residuals, premised on inservice 
aggravation of a preservice injury, must be answered in the 
negative.  The first of two VA examinations conducted at the 
behest of the Board, in June 1997, was equivocal in this 
regard; while noting that there was "absolutely no evidence 
of arterial insufficiency in the region of the left ankle," 
the examiner also set forth impressions to include 
"[r]esiduals of injury to the left ankle."  The report of the 
second VA examination, however, conducted in October 1998, 
indicates an impression of remote fracture, left ankle, and 
specifically notes findings, based on review of the veteran's 
claims folder both prior to and subsequent to the 
examination, by the examiner as follows:

I do not believe that this patient's 
symptoms represent aggravation of a 
preservice ankle condition, nor do they 
represent the effects of trauma secondary 
to activities within the service.

My conclusion is reached on the basis of 
the fact that the effect of the ankle 
fragmentation was exceedingly small when 
originally reported as part of the x-ray 
evaluation in earlier years.  This 
patient did not, during his years of 
service, in evaluation by medical 
personnel, 

show signs of effects of injury within 
the ankle joint.  The patient, at the end 
of his service, was capable of working in 
[various] occupations, all of which 
require weightbearing activities.  I 
would anticipate over a period of this 
many years that signs or changes within 
the ankle joint would now be apparent, 
but they are not.

This statement, while in and of itself not dispositive of the 
question before the Board, must nonetheless be balanced 
against the fact that the medical record is devoid of 
findings wherein current left ankle impairment is attributed 
in some manner to the veteran's active service.  The Board 
must therefore conclude that the preponderance of the 
evidence is against the veteran's claim, and that service 
connection for left ankle injury residuals is denied.


ORDER

Service connection for left ankle injury residuals is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

